Citation Nr: 1341616	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Atlanta, Georgia.

In March 2012, the Board remanded the Veteran's claim for further development, and this matter is now returned to the Board.

The issue of entitlement to service connection for a stomach disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's substantive appeal of May 2008.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board remanded the Veteran's claims for further development.  An April 2012 print-out by the VA Medical Center indicated that the Veteran's address was the same as the one that the Board used to notify the Veteran of the remand.  One month later, a VA Medical Center print-out included a different address and the Veteran was scheduled for an examination, for which he appeared.  In October 2012, after completing further development on remand, the AMC mailed a Supplemental Statement of the Case (SSOC) to the Veteran to the address used by the Board to mail the remand.  Shortly thereafter, the October 2012 SSOC was returned to VA by the U.S. Postal Service as undeliverable (returned to sender).  VACOLS records reflect that the Veteran's address was updated in July 2013 to a third address.  The Board adds that the development directed by the Board in its March 2012 remand included sending a request to the Veteran that he identify any outstanding treatment records, which notice was likewise sent to the address used by the Board to mail the remand.  In light of the above, the Board finds that, regrettably, a remand is necessary so that copies of the April 2012 notice letter and the October 2012 SSOC may be mailed to the most recent address of record for the Veteran.

Accordingly, the case is REMANDED for the following action:

Send copies of the April 2012 notice letter and the October 2012 SSOC to the Veteran at his last known address of record (see VACOLS and VBMS).  Afford the Veteran and his representative an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

